Mb. Justice Wolf
delivered the opinion of the Court.
This was a suit to recover $1,381.66 with interest. By reason of the admissions of the defendant the issue at the trial narrowed down to the amount of the interest due *354the plaintiff. The latter presented accounts and his son gave testimony tending to show the exact amount claimed. The defendant took the stand to deny the statement of the plaintiff’s son and attempted to show that an account rendered by the plaintiff himself was for a lesser amount. The District Court of Mayagiiez believed the statements of plaintiff’s son, disbelieved the statements of defendant Irizarry and rendered judgment for the plaintiff in the amount shown by him at the trial.
The only point to consider in this frivolous appeal is the previous presentation 'of an account to the defendants for a smaller amount. Indeed plaintiff did so, hut it appears clearly from the evidence that the account rendered was for the year 1932 and that additional interest was due for periods not included in that year, all shown by the general evidence of the plaintiff at the trial.
 For the rest we find no error in the resolution of the conflict in the evidence nor in the fact that plaintiff gave no notice before filing the suit. The argument was that the principal obligation had a fixed date which was subsequently allowed to drift along, but in these matters the filing of the complaint is a sufficient demand.
The court properly imposed costs. The judgment should be affirmed.
Mr. Justice Cordova Davila and Mr. Justice Travieso took no part in the decision of this case.